UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6908


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RICHARD DEAN MEARS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., District Judge. (1:04-cr-00212-WO-1; 1:07-cv-00854-WO-PTS)


Submitted:    October 20, 2009              Decided:   October 26, 2009


Before TRAXLER, Chief Judge,        NIEMEYER,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Richard Dean Mears, Appellant Pro Se.  Angela Hewlett Miller,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Richard      Dean     Mears          seeks     to     appeal         the       district

court’s    order       accepting        the     recommendation               of    the    magistrate

judge and denying relief on his 28 U.S.C.A. § 2255 (West Supp.

2009)    motion       and    the    court’s          order    denying             his    motion        for

reconsideration.            The orders are not appealable unless a circuit

justice    or    judge      issues       a     certificate         of    appealability.                   28

U.S.C. § 2253(c)(1) (2006).                    A certificate of appealability will

not   issue     absent      “a     substantial          showing         of    the       denial       of    a

constitutional         right.”            28    U.S.C.       § 2253(c)(2)               (2006).           A

prisoner        satisfies          this        standard       by        demonstrating                that

reasonable       jurists         would       find     that     any       assessment             of     the

constitutional         claims      by     the    district          court      is        debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                     Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                             We have

independently reviewed the record and conclude that Mears has

not     made    the    requisite          showing.            Accordingly,               we     deny      a

certificate       of     appealability            and       dismiss          the    appeal.               We

dispense       with     oral       argument         because        the       facts        and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                              DISMISSED
                                                 2